 SEATTLE MARINERS 563Baseball Club of Seattle, LP, d/b/a Seattle Mariners and Gerald Bergen, Petitioner, and Teamsters Union Local 117, affiliated with International Brotherhood of Teamsters, AFLŒCIO.   Case 19ŒRDŒ3424 August 27, 2001 DECISION ON REVIEW AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS  TRUESDALE AND WALSH On June 7, 2000, the Regional Director for Region 19 issued a Decision and Direction of Election pursuant to the decertification petition filed by the Petitioner.  In concluding that an election was appropriate, the Regional Director, relying on the Board™s decision in Smith™s Food & Drug Centers, 320 NLRB 844 (1996), determined that the Employer™s voluntary recognition of the Union did not serve as a bar to the petition because the unit em-ployees concurrently had demonstrated a ﬁ30Œpercent showing of disinterestﬂ in the Union.  In accordance with Section 102.67 of the Board™s Rules and Regulations, the Union filed a timely request for review of the Regional Director™s decision, and the Employer filed a timely brief in opposition.  On July 21, 2000, the Board granted the Union™s request for review.  Thereafter, both the Union and the Employer filed briefs on review. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Having carefully reviewed the entire record in this proceeding, including the Employer™s and Union™s briefs on review, we conclude, contrary to the Regional Direc-tor, that the principles articulated in Smith™s Food are inapplicable to this case, and that the Employer™s volun-tary recognition of the Union bars the processing of the petition.   Facts The Employer is a major league baseball team based in Seattle, Washington.  Prior to July 1999, the Employer played its home baseball games at the Kingdome sports facility.  The Union represented a unit consisting of vari-ous classifications of groundskeeping, parking, and sales persons working at the Kingdome, all of whom were employed by King County.  In July 1999,1 the Employer moved its operations to the newly constructed Mariners Stadium (also called Safeco Field) and hired about 450 employeesŠsome of whom were previously employed by King County at the Kingdome2Što perform the same tasks that had been performed by the bargaining unit represented by the Union at the Kingdome.                                                                                                                      1 Unless otherwise indicated, all dates herein are in 1999. 2 The Regional Director found that only a minority of the employees hired by the Employer was previously employed at the Kingdome by King County.  No party asserts that the Employer is a successor employer. Prior to the Employer™s move to the new stadium, the Employer and Union entered into a written neutral-ity/card check agreement, pursuant to which the Em-ployer agreed to remain neutral during the Union™s cam-paign to organize its employees.  The agreement also provided for a card check to be conducted by a specified neutral arbitrator at the Union™s request.  In September (on some date apparently prior to September 22), the Union submitted authorization cards to the designated arbitrator pursuant to the agreement.  At the same time the Union was gathering authoriza-tion cards, a group of employees was soliciting signa-tures in opposition to the Union.  Accordingly, on Sep-tember 22, the Petitioner sent to the arbitrator a petition signed by 186 employees indicating that they did not desire representation by the Union, and a letter request-ing that the signing employees not be included in any card count by the arbitrator in favor of representation.3  The arbitrator, however, did not receive the Petitioner™s letter and petition until after he had completed the card check.  By letter dated September 24, the arbitrator certi-fied that the Union possessed majority status among the approximately 453 unit employees.  Therefore, on Sep-tember 28, the arbitrator notified the Petitioner that he had already completed his ﬁdutiesﬂ under the neutrality agreement/card check agreement and, consequently, he returned the Petitioner™s petition to him.  Based on these facts, the Regional Director took administrative notice that the Petitioner had garnered a ﬁ30-percent showing of disinterestﬂ in representation at the time of the arbitra-tor™s certification of the Union™s majority status. Following the card check certification on September 24, the Union began discussions with the employees and selected a bargaining committee in anticipation of nego-tiations with the Employer.4  The Employer and the Un-ion held their first bargaining session on December 21.   3 The Petitioner also provided a copy of the letter and petition to the Employer.  An Employer witness testified that, since it was evident that the petition had been sent to the arbitrator, the Employer assumed that the arbitrator would duly consider it in the performance of his duties and, therefore, the Employer declined to take any action with regard to the petition.  4 On September 27, the Petitioner filed an unfair labor practice charge with the Region, alleging that the Employer violated Sec. 8(a)(2) by extending recognition to the Union based on the arbitrator™s certification.  The charge was subsequently dismissed, and the appeal to the General Counsel was denied on April 13, 2000. On October 26, the Petitioner filed the instant decertification petition which, according to a letter sent to the Employer by the Petitioner, was supported by more than 50 percent of the unit employees. The petition was held in abeyance, however, pending resolution of the Petitioner™s unfair labor practice charge. 335 NLRB No. 45  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 564From that time to the date of the hearing in this case, the 
Employer and the Union held approximately eight addi-
tional negotiation sessions and reached agreement on 
most noneconomic issues. 
The Regional Director concluded that the Employer™s 
voluntary recognition of the Union pursuant to the arbi-
trator™s certification of the Union™s majority status did 
not create a recognition bar to the processing of the de-
certification petition.  In so concluding, the Regional 
Director relied on the Board™s decision in 
Smith™s Food 
& Drug Centers
, 320 NLRB 844 (1996).  In 
Smith™s 
Food, the Board held that when two or more unions are 
simultaneously conducting organizing campaigns, an 
employer™s voluntary recognition of one of the unions 
will bar the processing of a subsequent petition unless 
the petitioning union can demonstrate that it had a 30-
percent showing of interest th
at predates the recognition.  
Although the present case do
es not involve two rival 
unions, the Regional Director nevertheless concluded 
that the reasons underlying
 the Board™s decision in 
Smith™s Food
 are equally applicable to the situation in 
which a decertification petitioner obtains a 30-percent 

showing of disinterest at the time the employer voluntar-
ily recognizes the union.  For the reasons that follow, we 

find that 
Smith's Food
 is inapplicable to this case, and 
that the Employer™s voluntary recognition of the Union 

constitutes a bar to the proc
essing of the decertification 
petition. 
Analysis 
Well-established Board precedent provides that an 
employer™s lawful voluntary recognition of a union will 
bar a petition for a reasonable period of time.  See 
Keller 
Plastics Eastern, Inc.
, 157 NLRB 583 (1966); 
Sound 
Contractors
, 162 NLRB 364 (1966).  In 
Smith™s Food
, however, the Board created an exception to that principle 
for situations involving simultaneous organizing by two 
or more rival unions.  The Board in 
Smith™s Food
 held 
that: 
 in rival union initial organizing situations, a voluntary 
and good-faith recognition of a union by the employer 
based on an unassisted and uncoerced showing of in-
terest from a majority of unit employees will bar a peti-
tion by a competing union, unless the petitioner dem-

onstrates a 30-percent showing of interest that predates 
the recognition.
5                                                           
                                                                                             
5 The Board™s holding in 
Smith™s Food modified the rule previously 
articulated by the Board in Rollins Transportation System,
 296 NLRB 
793 (1989).  
Rollins had provided that, notwith
standing an employer™s 
lawful voluntary recognition of a union, there would not be a recogni-
tion bar to a subsequent rival union
 petition if the rival union had been 
actively and simultaneously organizing the employees (regardless of 
 Smith™s Food
, supra at 846.  The Board reasoned that such a 
rule properly emphasized employee free choice in the selec-
tion of a bargaining representative as the paramount con-
cern, while at the same time promoting voluntary recogni-
tion and reasonably protecting the stability of collective 
bargaining.  Id. at 846.  
Contrary to the Regional
 Director, we find the 
Smith™s 
Food decision inapplicable to
 this case. As the Board 
explained in 
Smith™s Food
, two important statutory poli-
cies are potentially in conf
lict when an employer volun-
tarily recognizes one of two rival unions simultaneously 
organizing its employees, both of which enjoy significant 
employee supportŠthe policy to promote voluntary rec-
ognition and the stability of collective-bargaining rela-
tionships, and the policy to effectuate employee free 
choice.  The Board, balancing these competing interests, 
concluded that a limited exception to the recognition bar 
principles was warranted where two unions are simulta-
neously organizing an employer™s employees and both 
have garnered at least a 30-percent showing of interest at 
the time of recognition.  The Board stressed that in such 
situations an election is preferable in order to guarantee 
employees an opportunity to express their genuine de-
sires in selecting their bargaining representative.  The 
Board noted that an electi
on would prevent the possibil-
ity that fortuitous timing or an employer™s undue influ-
ence could result in a situation in which the union recog-
nized by the employer was not the union that would ul-
timately have been chosen 
by the employees if an elec-
tion had been held.
6  the rival union™s showing of interest) at the time recognition was 
granted to the first union.  The Board in 
Smith™s Food
 determined that 
the Rollins policy had the unintended c
onsequence of protecting em-
ployee free choice at the expense of
 other important objectives.  For 
example, the Board indicated that the 
Rollins rule discouraged employ-
ers from voluntarily recognizing unions 
by leaving the status of such 
recognition in doubt (based on the possible subsequent filing of a peti-

tion by another union) and, additionally, allowe
d unions with little or no employee support to disrupt the nascent bargaining relationship 
between the employer a
nd the recognized union.  
Smith™s Food
, supra 
at 845Œ846.  
6 The Board noted that in 
Rollins Transportation both unions had as-
sertedly secured authorization cards from a majority of the employer™s 
employees at the time the employer
 granted recognition to one of the 
unions and that although the union ultimately recognized by the em-
ployer had contacted the employer a 
week earlier to state its claim of 
majority status, the actual recogniti
on occurred ﬁon the same day, and 
almost at the same moment,ﬂ as the filing of the petition by the other 

union.  
The Board also noted that where a strong union is competing against 
a less effective one, the employer w
ould be more likely to voluntarily 
recognize the less effective one if it obtains card majority status, and 
would be less likely to voluntarily recognize the strong union if it 

achieves card majority status. 
 SEATTLE MARINERS 565However, when, like here, only one union is organiz-
ing the employees and, upon demonstration of the un-
ion™s majority status, the employer voluntarily recog-
nizes the union, an exception to the recognition bar prin-
ciples is not warranted.  That is, in contrast to the rival 
union organizing situation presented in 
Smith™s Food
, where only one union is engaged in organizing an em-
ployer™s employees, voluntary recognition by the em-
ployer of that union upon a demonstration of its majority 
status only serves to effectuate employee free choice.  
The possibility that fortuitous timing or undue employer 
interference, as discussed by the Board in 
Smith™s Food
, could thwart the employees™ choice of their bargaining 

representative is simply not present.  
Since a majority of employees in the instant case have 
indicated their desire for 
representation by the Union,
7 it 
would be anomalous to deprive that majority of their 
expressed desire for representation based merely on the 
contrary opinion of a minority group of employees.  In-
deed, the Act is premised on the concept of majority rule.  
As the Supreme Court stated in 
International Ladies™ 
Garment Workers Union (Bernhard-Altman) v. NLRB
, 366 U.S. 731 (1961), quoting from 
Ray Brooks v. NLRB, 348 U.S. 96, 103 (1954), ﬁthe Act placed ‚a nonconsent-

ing minority under the bargaining responsibility of an 
agency selected by a majo
rity of the workers.™ﬂ  
In any organizing drive that 
culminates in certification 
or voluntary recognition of the union, it is likely that a 

minority of employees do not favor representation.  As 
asserted by the Union and co
nceded by the Regional Di-
rector here, there will rarely be unanimous support for a 
union.  Indeed, the situation presented by this case is 
unusual only in the sense that the employees who did not 
favor the Union opted to visibly record their opposition 
to the Union in a signed petition.  
 Under such circumstances, to adopt our dissenting 
colleague™s position and find th
at an election is required 
based on the fact that 30 percent of the employees did 
not support the Union at the time of the recognition 
                                                          
                                                           
7 There is no dispute that, pursu
ant to the neutrality/card check 
agreement, the arbitrator determined that the Union enjoyed majority 
support as of September 24.  Indeed, the Employer extended recogni-
tion and engaged in barg
aining based on the arbitrator™s determination.
  Moreover, as noted above, the Regional Director dismissed the prior 
unfair labor practice charge filed by the Petitioner alleging that the 
recognition violated Sec. 8(a)(2), and the General Counsel denied the 
Petitioner™s appeal.   
Our dissenting colleague™s speculation 
that three or more of the em-
ployees who signed authorization car
ds also may have been among the 
employees who signed the petition expr
essing disinterest in representa-
tion by the Union,
 thereby nullifying the majority
 status as certified by 
the arbitrator, is mere conjecture.  
There simply is no evidence that the 
employees who signed the petition al
so signed authorization cards 
supporting the Union. 
 would be tantamount to a re
pudiation of recognition bar 
principles.  Indeed, requirin
g an election any time there 
is a considerable minority of employees that opposes 
union representation would abrogate the ﬁlong-estab-
lished Board policy to promote voluntary recognition and 
bargaining between employers and labor organizations, 
as a means of promoting harmony and stability of labor-

management relations.ﬂ  
MGM Grand Hotel, 
329 NLRB 
464, 466 (1999) (citations omitted). 
Under our dissenting colleague™s approach, an em-
ployer would have little incentive to voluntarily recog-
nize a union if such recognition subsequently could be 
called into questionŠperhaps after months of productive 
bargaining between the partiesŠby a minority group of 
employees that disfavors the union.  Moreover, assuming 
the union were to prevail in a decertification election 
conducted under circumstances 
such as these, the elec-
tion nevertheless would have the deleterious conse-
quence of  ﬁdisrupt[ing] the nascent relationship™™ be-
tween the employer and unio
n pending the outcome of 
the election and any subsequent proceedings.  See 
Smith's Food
, supra at 845Œ846. 
Rather, we believe that by dismissing the instant peti-
tion, we are both promoting voluntary recognition and 
effectuating the free choice of the majority of the unit 
employees. By contrast, the Regional Director™s decision 
promotes neither policy.  
Accordingly, we find that the Employer™s voluntary 
recognition of the Union bars the instant petition.
8  We 
therefore reverse the decision
 of the Regional Director 
and dismiss the petition. 
 CHAIRMAN HURTGEN, dissenting. 
Contrary to the majority, I would adopt the Regional 
Director™s decision to
 direct an election. 
As discussed below, my colleagues have drawn a dis-
tinction between the Section 7 right to choose between 

rival unions and the Section 7 right to choose between a 
union and no union at all.  Clearly, this approach is con-
trary to the Act and statutory policy. 
The Board in 
Smith™s Food & Drug Centers,
 320 
NLRB 844 (1996), held that, in rival union initial-
organizing situations, an employer™s recognition of one 
union will not bar a petition by a competing union if the 
 8 The Regional Director also found 
that, in the event that the Board 
were to reverse his decision and find
 that there is a recognition bar to the processing of the petition, a reas
onable period of time for bargain-
ing had not elapsed at the time the petition was filed. No party has 
requested review of that finding. In
 any event, we agree that a reason-
able period of time for bargaining had not elapsed based on the facts 
that, inter alia: (1) only 1 month had passed at the time the petition was 
filed; (2) the parties were negotiating an initial contract; and (3) the 
parties had just begun the preliminary 
stages of preparation for negotia-
tions. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 566petitioner union demonstrates a 30-percent showing of 
interest that predates the recognition.
1  In reaching this 
decision, the Board sought to balance two competing 

interestsŠemployee free choice and the stability of col-
lective-bargaining relationships.  The Board found that 
the 30-percent requirement ﬁeffectuat[ed] employee free 
choice, while at the same time promoting voluntary rec-
ognition and reasonably protecting the stability of collec-
tive-bargaining relationships.ﬂ  
Smith™s Food
, 320 NLRB 
at 846. 
Those same interests are imp
licated here.  The sole dif-
ference is that the competing 
groups here are a union and 
no union at all.  As the Regional Director noted, prior to 

recognition, over 30 percent of the unit here ﬁdirectly, 
concertedly, unambiguously, tangiblyﬂ protested that 
they did not want to be represented by a union.  Thus, the 
resolution here should be the direction of an election.  
That course would preserve the right of employees to 
choose not to be represented by a union, just as 
Smith™s 
Food preserved the right to choose between rival unions.  
Further, the stability of voluntary recognition is main-
tained because the loss of 
the recognition bar would arise 
only where the petitioner (whether a union as in 
Smith™s 
Food or an employee as in this case) demonstrates the 
requisite showing of interest.  Accordingly, I agree with 
the Regional Director that 
the reasons for the Board™s 
decision in Smith™s Food
 apply equally in the instant 
decertification context.  Ther
efore, I would find that the 
Employer™s voluntary recognition does not bar the in-
stant petition. 
My colleagues argue that the 
Smith™s Food
 exception 
to recognition bar principles is necessarily limited to 
situations where two unions are simultaneously organiz-
ing an employer™s employees.  However, the very ration-
ale in Smith™s Food
 on which they rely for this limited 
exceptionŠﬁto guarantee empl
oyees an opportunity to 
express their genuine desires in selecting their bargaining 
representativeﬂŠis equally as applicable to the instant 
case.  Thus where, as here, 
a substantial portion of the 
unit employees have combined to tangibly express their 

opposition to union representation, the genuine desires of 
these employees, as well as those of card signers and 
employees who have not manifested their views regard-
ing representation, would best be served through a fair 
and free election. My colleagues view 
Smith™s Food
 as an exception to 
the ﬁrecognition barﬂ principle.  However, they forget 
that the ﬁrecognition barﬂ prin
ciple is an exception to the 
general rule that elections are favored as a means of re-
                                                          
 1 In 
Smith™s, the Board made clear that it was the 30Œpercent show-
ing of interest, and not the actual filing of a petition, that warrants an 
election when there are competing claims of representation.  
solving questions concerning representation.  My posi-
tion is in keeping with that general rule; my colleagues™ 
position is not.  
I also disagree with the majority that 
Smith™s Food 
is inapplicable, because (notwithstanding evidence that 

more than 30 percent of the unit actively oppose union 
representation) applying a recognition bar ﬁonly serves to 
effectuate employee free choice.ﬂ  I cannot understand, 
from either a logical or le
gal perspective, how employee 
free choice can be circumscribed where the choice is
 between representation and nonrepresentation, but not 

when the choice is as to which union will represent em-
ployees.  
Nor do I agree with my colleagues that the instant peti-
tion must be dismissed because it would improperly ﬁde-

priveﬂ the alleged majority of their expressed desire for 
representation.  Any ﬁdeprivationﬂ is temporary.  If the 
union has majority status, it will prevail in an election.  

Further, what my colleagues conveniently ignore,
 is that 
such purported ﬁdeprivationﬂ is precisely what was con-

templated in 
Smith™s Food
.  Thus, in 
Smith™s Food,
 the 
Board declined to apply a r
ecognition bar in favor of a 
voluntarily recognized ﬁmajor
ityﬂ representative where a 
rival union demonstrated that it had at least 30 percent of 

employee support.  In thos
e circumstances, the Board 
found in
 Smith™s Food 
that ﬁan election [was] warranted 
in order
 to guarantee employees an opportunity to ex-
press their desires in a definitive manner.ﬂ 320 NLRB at 
846.  As the Board st
ated in that case:  [W]e find it appropriate to establish a policy that toler-

ates a very limited degree of uncertainty regarding the 
status of a recently granted recognition in order to give 
effect to employee desires and guarantee them free 
choice in their selection of a bargaining representative. 
 Precisely the same rationale is applicable here.
  I also reject the majority™s
 contentions that a recogni-
tion bar must attach lest 
an election be required ﬁ
any time
 there is a considerable minority of employees that op-
poses union representation,ﬂ and to prevent voluntary 
recognition being called into question possibly months 
after productive bargaining has occurred.  As in 
Smith™s Food, an election will be required 
only
 when there is the 
requisite showing of interest
 (30 percent and written) and 

only if it precedes the volu
ntary recognition.  Accord-
ingly, the predicate for the petition must exist before rec-
ognition (and hence before any bargaining lawfully can 
occur).  Indeed, what my colleagues fail to note is that 
the instant petition was filed months before bargaining 

commenced.  Had that petition resulted in a prompt elec-
tion, the issue of representation would have
 been conclu-sively resolved.  And, were the Union selected,
 it could 
 SEATTLE MARINERS 567thereafter have negotiated with the Employer free from 
any cloud over the bargaining process.  Further, even 
though bargaining occurred here, this does not differ 
from a situation where bargai
ning has occurred in the 
rival-union context.  Presumably, my colleagues would 
not bar the petition in the rival-union case.   
Indeed, in both cases (rival union and 30-percent
 em-
ployee opposition to union representation), a balance 

must be struck between labor stability and employee free 
choice.  While my colleagues opt for employee free 
choice in the former situation, they decline to do so here.  
In my view, no differentiation should be made.  Consis-
tent with the statutory policy of the Act, I find that em-
ployee free choice must prevail. 
My colleagues say that 
Smith™s Food
 is designed, in
 part, to protect against employer undue influence on the 

choice between two unions.  However, employer influ-
ence can also be brought to bear
 in a one-union situation.  
There can be many reasons for an employer wanting to 
recognize a particular union.  It is as essential to protect 
employee free choice in this situation as it is in a two-

union situation.
    Moreover, I find that
 the facts of this case particularly 
demonstrate the appropriatene
ss of an election.  As the 
Employer argues
, there is a ﬁvery serious doubtﬂ about 
whether the Union actually possessed majority status at 

the time of recognition.  Out of 453 unit employees, 229 

employees signed cards for the Union, and 186 employ-
ees signed a petition indicating that they did not want 
representation.  It is not clear how many of the 186 were 
among the 229.  However, if only three were in that 
category, the Union would not have a majority.  The em-
ployee who put together that petition submitted it to the 
arbitrator and to the Employer
 before the arbitrator™s card check certification.  He requested that none of the indi-
viduals who signed the petition be included, in any 
count, in favor of representation.  Aware that the arbitra-
tor had been served, the Employer assumed the arbitrator 
would consider the petition in determining whether the 

Union had achieved majority 
status.  However, because 
the arbitrator received the 
petition after his count and 
certification, he did not consider it and certified the Un-

ion.  Further, after he recei
ved it, he did not reconsider 
his certification of majority status.  He returned the peti-

tion and informed the petitioner that he had already com-
pleted his duties.  As noted 
above, if only three of the 
229 employees had signed the petition, the Union would 

not have had a majority.  The arbitrator™s failure to con-
sider the impact of the petition may well have frustrated 
the intent of employees.  The 
failure to direct an election 
in view of these uncertainties has undermined employee 
free choice.
2                                                             
 2 In finding that the Union was the majority representative, my col-
leagues rely on the fact that the ar
bitrator determinedŠbased on cards 
he examinedŠthat the Union enj
oyed majority support on September 
24.  However, the arbitrator did not consider the previously mailed 
petition by employees stating that th
ey did not support the Union, nor did he respond to the petitioning empl
oyees™ request that no signatories 
of that petition be included when calculating majority support.  My 

colleagues also rely on the fact that
 the Employer thereafter bargained 
with the Union.  In their view, 
this somehow establishes majority 
status.  However, the one has nothing to do with the other.  The fact 

that an employer bargains with a union does not tell us whether 
the employees wish to be represented by the union. 
Finally, the fact that the Employer™s 8(a)(2) charge was dismissed 
does not undercut the necessity of processing the instant petition.  Of 
course, except for the fact that the Board cannot find an 8(a)(2) viola-
tion, the Board is not bound by the General Counsel™s determinations 
under Sec. 3(d).  Further, as in 
Smith™s Food
, the issue is not the status 
of the union voluntarily recognized by the employer (which majority 
status I find is in question here), but
 whether an election is warranted in 
order to fully safeguard
 employee free choice.
 I find that it is.  